DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2, claims 12-23 in the reply filed on 4/21/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over BHARGAVA (PGPUB: 20140270457) in view of PELTIER (WO 2010049651 A1).

Regarding claim 12. BHARGAVA teaches a computer system comprising 
one or more processing units and memory implementing one or more machine learning predictor models (see Fig. 1-3, paragraph 77, results are classified using a trained algorithm. Trained algorithms include algorithms that have been developed using a reference set of samples of the same type as the target sample (e.g., lung tissue) stained with a stain or dye of interest (e.g., H&E stain, Congo Red stain, or antibody specific for a target protein, that is directly or indirectly labeled (e.g., with a labeled secondary antibody)). Algorithms suitable for categorization of samples include, but are not limited to, k-nearest neighbor algorithms, concept vector algorithms, naive bayesian algorithms, neural network algorithms, hidden markov model algorithms, genetic algorithms), 
the models generating data in the form of a prediction of the appearance of a virtual special stained image of a tissue sample of a given respective tissue type from data representing an input unstained or H&E stained image of the given tissue sample (see Fig. 1, paragraph 45, a set of controls of the target sample (e.g., lung tissue) stained with a stain or dye of interest (e.g., H&E stain, Congo Red stain, or antibody specific for a target protein, that is directly or indirectly labeled (e.g., with a labeled secondary antibody)), can be used to generate or build an algorithm which is subsequently applied to the test sample; see Fig. 1-3, paragraph 75, A classifier is a predictive model (e.g., algorithm or set of rules) that can be used to classify test samples or portions thereof (e.g., pixels of a reduced spectroscopic image) into classes (or groups) (e.g., a particular staining intensity or color) based on the spectral properties detected in such samples. A classifier is trained on one or more sets of samples for which the desired class value(s) (e.g., staining pattern and/or intensity) is (are) known).  
However, BHARGAVA does not expressly teach a virtual image.
PELTIER teaches that the image displayed under virtual recoloration, and for which the scrolling has been interrupted, is associated with the image of the same area without virtual recoloring. This display allows the doctor or specialized technician to refine his analysis of the displayed cells and confirm whether or not some are possibly pathological; During this step, the doctor or specialized technician can freely magnify particular areas of the displayed image, both on the image with virtual recoloration and on the image without virtual recoloration. The doctor or specialized technician can also switch from the image with virtual recoloration to the image without virtual coloring as it sees fit (see page 8, paragraph 2); the images of the modified virtual analysis plate formed of the image having undergone virtual recoloring are projected on a display means such as a screen. The virtual restitution of the colors and their intensity for both the cytoplasm and the nucleus can be adjusted so as to correspond as closely as possible to the habits of each reader, that is to say the doctor or the specialized technician, in term intensity and color quality (see page 7, paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BHARGAVA by PELTIER for providing the images of the modified virtual analysis plate formed of the image having undergone virtual recoloring are projected on a display means such as a screen, as appearance of a virtual image. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

13. (Original) The system of claim 12, wherein the given tissue type is one of the following types: 
breast tissue, prostate tissue, lymph node tissue, and lung tissue and wherein the predicted appearance is the appearance of the given tissue sample stained (see Fig. 1, BHARGAVA, paragraph 45, if the test sample is lung tissue and the target stain is Congo Red, then control samples of known lung tissue stained with Congo Red can be analyzed as described herein (e.g., obtain spectroscopic image/data, optionally reduce spectroscopic image/data, and input into a network for training) to generate the algorithm to which an experimental lung sample is compared to generate an output computed Congo Red-like image) with an immunohistochemical stain (see BHARGAVA, paragraph 119, a training set was constructed by first imaging the tissue using mid-infrared spectroscopy. Adjacent sections were then stained using a panel of standard and immunohistochemical stains and imaged using bright-field microscopy).  

Regarding claim 14, BHARGAVA teaches a method of generating a virtual image of a tissue specimen stained with a special stain, comprising the steps of: 
obtaining an input image (see Fig. 1, paragraph 14); 
supplying the input image to a machine learning predictor model trained from a multitude of pairs of aligned images of tissue specimens, one of the images of the pair of images comprising an image of a tissue specimen stained with the special stain (see Fig. 1, paragraph 45, a set of controls of the target sample (e.g., lung tissue) stained with a stain or dye of interest (e.g., H&E stain, Congo Red stain, or antibody specific for a target protein, that is directly or indirectly labeled (e.g., with a labeled secondary antibody)), can be used to generate or build an algorithm which is subsequently applied to the test sample; if training using control samples is needed, prior to generating an output computed stain image for the test sample, the methods can include obtaining a spectroscopic image of the control-stained sample, optionally reducing the spectroscopic image (e.g., use the entire spectra or the reduced spectra), then imputing this information into a network, such as a neural network, support vector machine, or Bayesian classifier), the model trained to predict an image of a tissue specimen stained with the special stain (see Fig. 1-3, paragraph 75, A classifier is a predictive model (e.g., algorithm or set of rules) that can be used to classify test samples or portions thereof (e.g., pixels of a reduced spectroscopic image) into classes (or groups) (e.g., a particular staining intensity or color) based on the spectral properties detected in such samples. A classifier is trained on one or more sets of samples for which the desired class value(s) (e.g., staining pattern and/or intensity) is (are) known);
with the predictor model, generating a predicted image of the tissue specimen stained with the special stain (see Fig. 1-3, paragraph 77, results are classified using a trained algorithm. Trained algorithms include algorithms that have been developed using a reference set of samples of the same type as the target sample (e.g., lung tissue) stained with a stain or dye of interest (e.g., H&E stain, Congo Red stain, or antibody specific for a target protein, that is directly or indirectly labeled (e.g., with a labeled secondary antibody)). Algorithms suitable for categorization of samples include, but are not limited to, k-nearest neighbor algorithms, concept vector algorithms, naive bayesian algorithms, neural network algorithms, hidden markov model algorithms, genetic algorithms), and 
the predicted image as the virtual image (see Fig. 1s, paragraph 140, the predicted stain or dye values were used to generate a computed stain image (FIG. 1E). By comparing FIG. 1B (the H&E image) with FIG. 1E (computed stain image), it is shown that the computed stain image faithfully reproduces the staining pattern of H&E images that are important for recognition).  
However, BHARGAVA does not expressly teach displaying the virtual image.
PELTIER teaches that the image displayed under virtual recoloration, and for which the scrolling has been interrupted, is associated with the image of the same area without virtual recoloring. This display allows the doctor or specialized technician to refine his analysis of the displayed cells and confirm whether or not some are possibly pathological; During this step, the doctor or specialized technician can freely magnify particular areas of the displayed image, both on the image with virtual recoloration and on the image without virtual recoloration. The doctor or specialized technician can also switch from the image with virtual recoloration to the image without virtual coloring as it sees fit (see page 8, paragraph 2); the images of the modified virtual analysis plate formed of the image having undergone virtual recoloring are projected on a display means such as a screen. The virtual restitution of the colors and their intensity for both the cytoplasm and the nucleus can be adjusted so as to correspond as closely as possible to the habits of each reader, that is to say the doctor or the specialized technician, in term intensity and color quality (see page 7, paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BHARGAVA by PELTIER for providing the images of the modified virtual analysis plate formed of the image having undergone virtual recoloring are projected on a display means such as a screen, as displaying the virtual image. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

15. (Original) The method of claim 14, wherein the input image comprises an image of the tissue specimen in an unstained condition (see BHARGAVA, Fig. 1, paragraph 14, Spectroscopic imaging data recorded from unstained tissue, which includes a spectrum at every spatial location or an image at every chemically-specific feature in the spectrum (e.g., stack of chemically-specific images)).  

Regarding claim 16. (Original) The method of claim 14, wherein the input image comprises an image of the tissue specimen stained with H&E (see BHARGAVA, Fig. 1, paragraph 14, tissue is stained, commonly with hematoxylin and eaosin (H&E), to visualize tissue morphology).  

Regarding claim 17. (Currently amended) The method of claim 14 , wherein the special stain comprises an IHC stain (see BHARGAVA, paragraph 5, generating or obtaining an image of a sample, such as biopsy tissue sections, without the use of dyes or stains (such as those currently used in histopathology and IHC)).  

Regarding claim 18. (Currently amended) The method of claim 14 , wherein the tissue specimen is of one of the following types: breast tissue, prostate tissue, lymph node tissue and lung tissue (see BHARGAVA, Fig. 1, paragraph 45, a plurality of samples stained with a target stain (such as H&E, Bismark Brown, Nile Blue or antibody specific for a target protein, that is directly or indirectly labeled, e.g., with a fluorophore or enzyme), which are the same sample type of interest (e.g., breast tissue, lung tissue, water sample) can be used to train a network).  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over BHARGAVA (PGPUB: 20140270457) in view of PELTIER (WO 2010049651 A1), and further in view of Gao (PGPUB: 20190258984).

Regarding claim 19. (Currently amended) The method of claim 14 , the combination does not expressly teach wherein the machine learning predictor model comprises a generative adversarial network.  
Gao teaches that the data prediction system 216 trains a generative model using a generative adversarial network (GAN). In some example embodiments, the GAN comprises a generative neural network and a discriminative neural network. In some example embodiments, the GAN is configured to generate candidate sequential data points based on source sequential data points retrieved from profiles stored on a database of an online service (see Fig. 10, paragraph 73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Gao for providing the data prediction system 216 trains a generative model using a generative adversarial network (GAN), as , wherein the machine learning predictor model comprises a generative adversarial network. Therefore, combining the elements from prior arts according to known methods and technique would yield predictable results.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BHARGAVA (PGPUB: 20140270457) in view of PELTIER (WO 2010049651 A1), and further in view of SULLIVAN (WO 2018155898).

Regarding claim 20. (Currently amended) The method of claim 14, the combination does not expressly teach wherein the machine learning predictor model comprises a self-supervised learning neural network.
  SULLIVAN teaches that each of the first unsupervised learning model 430, the second unsupervised learning model 530, and the predictive model 620 may include a multilayermodel defined by one or more model hyperparameters and/or one or more weights of an artificial neural network (see Fig. 1, 5-7, page 18 and lines 19-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by SULLIVAN for providing each of the first unsupervised learning model 430, the second unsupervised learning model 530, and the predictive model 620 may include a multilayermodel, as wherein the machine learning predictor model comprises a self-supervised learning neural network. Therefore, combining the elements from prior arts according to known methods and technique would yield predictable results.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over BHARGAVA (PGPUB: 20140270457) in view of PELTIER (WO 2010049651 A1), and further in view of Yang (PGPUB: 20190025773).

Regarding claim 21. (Currently amended) The method of claim 14, the combination does not expressly teach wherein the machine learning predictor model comprises a convolutional neural network.  
Yang teaches that this data relating to stain 339 and its movements may be captured through one or more sensors, such as camera 242B itself, and inputted into a trained deep learning neural network/model, such as a CNN, which then predicts and provides, in real-time, the exact location of stain 339, the sensor impacted by stain 339, such as camera 242B, and how to correct this issue, such as how to remove stain 339 from the lens of camera 242B (see Fig. 1-3, paragraph 82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Yang for providing inputted into a trained deep learning neural network/model, such as a CNN, which then predicts and provides, in real-time, the exact location of stain 339, the sensor impacted by stain 339, such as camera 242B, and how to correct this issue, such as how to remove stain 339 from the lens of camera 242B, as wherein the machine learning predictor model comprises a convolutional neural network. Therefore, combining the elements from prior arts according to known methods and technique would yield predictable results.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over BHARGAVA (PGPUB: 20140270457) in view of PELTIER (WO 2010049651 A1), and further in view of Zhang (WO 2018052587).

Regarding claim 22. (Currently amended) The method of claim 14 , the combination does not expressly teach wherein the machine learning predictor model comprises a convolutional neural network for dense segmentation. 
Zhang teaches that provides a multi-stage convolutional neural network (CNN) system which includes multiple individual CNNs arranged in series, where the prediction output of an earlier stage CNN is inputted to the next stage CNN as input image. The multiple CNN s are otherwise independent of each other. The system is designed in particular to handle cell images segmentation with the goal of increasing accuracy in particular in edge detection. A two-stage CNN system is described in the examples below, but the system may have other numbers of stages (see Fig. 1, page 4 and lines 2-8); Fig. 4(a) illustrates a coarse class score image generated by the trained first stage network CNN-1; Fig. 4(b) illustrates a corresponding final segmentation result (class prediction map) generated by the trained second stage. In Figs. 4(a) and 4(b), the background, edge, and cell probability values are show in the images with the blue, green and red channels, respectively, for convenient visualization. It can be seen that, in the coarse class score image generated by the first stage (Fig. 4(a)), the boundary information is preserved as much as possible, such that many pixels that not actually boundary pixels were classified as boundaries (see Fig. 4, page 10, lines 17-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Zhang for providing a corresponding final segmentation result (class prediction map) generated by the trained second stage and the background, edge, and cell probability values shown in the images with the blue, green and red channels, respectively, for convenient visualization, as wherein the machine learning predictor model comprises a convolutional neural network for dense segmentation. Therefore, combining the elements from prior arts according to known methods and technique, such as segmentation of the cell boundaries and shapes, would yield predictable results.


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over BHARGAVA (PGPUB: 20140270457) in view of PELTIER (WO 2010049651 A1), and further in view of Gholap (PGPUB: 20050266395).

Regarding claim 23. (Currently amended) The method of claim 14 , the combination does not expressly teach wherein the aligned pairs of images have edge portions having nulled pixel values.  
Gholap teaches that 112 a neighborhood mask (e.g., 3.times.3) is centered around every pixel on a boundary of a cell object to determine if the pixel belongs to a convex part of the cell object. A cell object in this context is a two level image, where a value one implies it is a pixel on a mitotic cell and a value zero implies it is a pixel not on the mitotic cell. A pixel with value zero having three neighbors all with value one is identified as a pixel in the convex hull of the object (see Fig. 15, paragraph 192).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Gholap for providing 112 a neighborhood mask (e.g., 3.times.3) is centered around every pixel on a boundary of a cell object to determine if the pixel belongs to a convex part of the cell object. A cell object in this context is a two level image, where a value one implies it is a pixel on a mitotic cell and a value zero implies it is a pixel not on the mitotic cell. A pixel with value zero having three neighbors all with value one is identified as a pixel in the convex hull of the object, as wherein the aligned pairs of images have edge portions having nulled pixel values. Therefore, combining the elements from prior arts according to known methods and technique, such as a pixel with value zero having three neighbors all with value one is identified as a pixel in the convex hull of the object, as wherein the aligned pairs of images have edge portions having nulled pixel values, would yield predictable results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/Primary Examiner, Art Unit 2667